Citation Nr: 1014864	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-27 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation for a seizure 
disorder, rated 40 percent disabling prior to February 1, 
2005.  

2.  Entitlement to an initial evaluation for a seizure 
disorder, rated 20 percent disabling beginning February 1, 
2005.  

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty service from May 1994 to 
May 1997.  

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a January 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in North Little Rock, Arkansas, that granted the 
Veteran's claim for service connection for a seizure 
disorder, assigning a 10 percent evaluation; for migraine 
headaches, assigning a 10 percent evaluation; and for a left 
forehead scar, assigning a 0 percent rating.  The Veteran 
initially disagreed with each of those ratings.  He did not 
disagree with the effective date that was assigned for 
service connection for the disabilities.  On his VA Form 9 
that was received in August 2005, the Veteran indicated that 
he was not appealing the rating assigned for his forehead 
scar.  

In July 2005 the RO increased the initial disability 
evaluation for a seizure disorder to 40 percent, and assigned 
a 20 percent, effective February 1, 2005.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (when an appeal arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim).  Since the RO has not assigned the 
maximum disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

In September 2006, a hearing was held before a Veterans Law 
Judge at the North Little Rock RO.  A transcript of that 
proceeding has been associated with the claims folder.  That 
Judge is no longer with the Board.  In April 2009, the Board 
wrote the Veteran offering him an opportunity for a second 
personal hearing; that letter was returned by the Postal 
Service.  The Board's July 2009 remand further notified the 
Veteran of that opportunity; he has not subsequently 
requested that another hearing be scheduled.  

In April 2007 and July 2009, the Board remanded the Veteran's 
claims to the Appeals Management Center ("AMC") for further 
development, specifically, to obtain updated VA and private 
treatment records and to schedule him for an examination.  
Those actions were accomplished.  The claims folder has been 
returned to the Board for further appellate proceedings.  


FINDINGS OF FACT

1.  The evidence shows that, prior to February 1, 2005, the 
Veteran's seizure disorder was manifest by one major seizure 
in July 2004; nine or more minor seizures a week is not 
shown.  

2.  The evidence shows that, beginning February 1, 2005, the 
Veteran's seizure disorder was manifest by no major seizures; 
five or more minor seizures a week is not shown. 

3.  Affording the Veteran the benefit of the doubt, his 
headache disability is productive of prostrating attacks that 
occur on the average of once a month; headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability is not shown.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating for a 
seizure disorder greater than 40 percent disabling prior to 
February 1, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, and 4.124a, Code 8911 
(2009).  

2.  The criteria are not met for an initial rating for a 
seizure disorder greater than 20 percent disabling beginning 
February 1, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, and 4.124a, Code 8911 
(2009).  

3.  The criteria are met for an initial 30 percent rating for 
headaches throughout the course of the appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.10, and 4.124a, Code 8100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Board finds that written notice provided in August 2004, 
prior to the January 2005 rating decision, fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  Further, a letter in 
May 2007 provided the Veteran notice of the laws and 
regulations governing the assignment of disability ratings 
and effective dates as required by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, the Board finds that even 
if the above letter failed to provide the Veteran with 
adequate 38 U.S.C.A. § 5103(a) notice, that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the above letter as well as the January 
2005 rating decision, the July 2005 and January 2006 
statements of the case, and the February 2009 and January 
2010 supplemental statements of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board 
observes that neither the Veteran nor his accredited 
representative has specifically alleged that improper or 
incomplete VCAA notice was provided.  

The Board notes that the Veteran is challenging the initial 
evaluations assigned for the disabilities following the grant 
of service connection.  In Dingess, the Court also held that 
in cases where service connection has been granted and an 
initial disability evaluation has been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Dingess, at 490-91; see also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the 
Veteran was informed of the method VA uses to assign 
disability ratings and the particular rating provisions 
necessary to establish a higher rating in the May 2007 
letter.  This was followed by a readjudication of his claims 
in February 2009 and January 2010 supplement statements of 
the case.  Accordingly, VA's duty to notify in this case has 
been satisfied.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims files all identified and available service and post-
service medical records.  The Veteran has not identified any 
other pertinent records that should be obtained, and in 
September 2009 he indicated that he had no other information 
or evidence to submit to support his claims.  

With respect to VA's duty to provide a VA examination, the 
Board notes that such examinations were completed in November 
2004 and October 2009.  The latter examination was scheduled 
pursuant to the Veteran's statements to his physicians and 
following his hearing testimony indicating that his 
disabilities had worsened.  
The findings contained in these examination reports are more 
than adequate to properly rate the Veteran under the 
appropriate diagnostic criteria.  Furthermore, the 
examination findings are predicated on a full reading of the 
medical records in the Veteran's claims file and consider all 
of the pertinent evidence of record and the statements of the 
appellant.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Law and regulations

The Veteran and his representative assert that the claimant's 
seizure disorder and headaches meet the criteria for higher 
evaluations.  It is also requested that the Veteran be 
afforded the benefit of the doubt.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2009).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point during the pendency of the claim.  
See Fenderson, supra.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  


The Board notes that the Veteran's service connected seizures 
and headaches arise from an in-service head injury wherein 
the Veteran hit his head on the landing gear of an aircraft.  
Effective October 23, 2008, VA amended the Schedule for 
Rating Disabilities by revising the portion of the Schedule 
that addresses neurological conditions and convulsive 
disorders.  The effect of this action is to provide detailed 
and updated criteria for evaluating residuals of traumatic 
brain injury (TBI). These amendments revise 38 C.F.R. § 
4.124a, Diagnostic Code 8045 and are effective October 23, 
2008.  The amendment applies to all applications for benefits 
received by VA on or after October 23, 2008. Schedule for 
Rating Disabilities; Evaluation of Residuals of Traumatic 
Brain Injury (TBI), 73 Fed. Reg. 54,693 (September 28, 2008) 
(to be codified at 38 C.F.R. pt. 4).  Here, since the 
Veteran's claim for service connection was received in 2004, 
the amended criteria do not apply.

Under the pre-amendment version of Diagnostic Code 8045, 
purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8911).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2008).

The Veteran's neurological manifestations (i.e. seizures) 
have been rated under Diagnostic Code 8911.  There is no 
competent evidence of hemiplegia, facial nerve paralysis or 
similar symptoms.  Likewise, his headaches have been rated 
under Diagnostic Code 8100 as analogous to migraines.  See 38 
C.F.R. § 4.20 (2009).  

VA's rating schedule states that grand mal seizures are to be 
rated as major seizures under Code 8910 and petit mal 
seizures are to be rated as minor seizures under Code 8911.  
A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  

The General Rating Formula for Major and Minor Epileptic 
Seizures provides that, a 100 percent rating requires that 
the Veteran average at least 1 major seizure per month over 
the last year.  Averaging at least 1 major seizure in 3 
months over the last year; or more than 10 minor seizures 
weekly, an 80 percent evaluation is to be assigned.  A 60 
percent rating is warranted for a seizure disorder averaging 
at least 1 major seizure in 4 months over the last year; or 
9-10 minor seizures per week.  Where the evidence shows at 
least 1 major seizure in the last 6 months or 2 in the last 
year; or averaging at least 5 to 8 minor seizures weekly, a 
40 percent evaluation is assigned.  A 20 percent rating is 
warranted when there is at least 1 major seizure in the last 
2 years; or at least 2 minor seizures in the last 6 months.  
38 C.F.R. § 4.124a (2009).  

The Schedule also indicates that, when continuous medication 
is shown necessary for the control of epilepsy, the minimum 
evaluation will be 10 percent.  That 10 percent rating will 
not be combined with any other rating for epilepsy.  Further, 
in the presence of major and minor seizures, the 
predominating type should be rated.  

Under Diagnostic Code 8100 (migraines) a 50 percent rating is 
warranted for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  With characteristic prostrating attacks 
occurring on an average once a month over last several 
months, a 30 percent rating is to be assigned.  A 10 percent 
rating is warranted with characteristic prostrating attacks 
averaging one in 2 months over last several months.  

The Board observes that the rating schedule does not define 
"prostrating," nor has the Court.  Cf. Fenderson, 12 Vet. 
App. at 126-127 (quoting Code 8100 verbatim, but not 
specifically addressing the definition of a prostrating 
attack).  By way of reference, in Dorland's Illustrated 
Medical Dictionary 1369 (27th Ed. 1988), "prostration" is 
defined as "extreme exhaustion or powerlessness."  

Seizures 

The medical evidence shows that the Veteran had a grand mal 
seizure on July 21, 2004.  During his hospitalization at that 
time, he reported a history of "spells, where he locks his 
jaw, dizziness, and hot," for approximately five years.  
Radiological studies during that hospitalization were 
reportedly negative.  The Veteran was started on anti-
epileptic medication.  

A follow-up note in the VA clinic in August 2004 states that 
the Veteran had had no further "spells" or seizures since 
starting the medication.  Electroencephalogram (EEG) in 
October 2004 revealed findings suggestive of a frontal lobe 
lesion with epileptiform discharges; a repeat EEG in December 
2006 showed similar findings.  A VA compensation examiner in 
November 2004 indicated that the spells and EEG changes were 
consistent with complex partial seizures with secondary 
generalization on one occasion.  Due to the seizures, the 
Veteran had reportedly lost his job as a bus driver, but had 
subsequently been re-employed.  

A VA clinic record dated in July 2005 noted that the Veteran 
had "remained seizure free" for one year and, according to 
Arkansas law, could start driving again.  Subsequent VA 
medical records dated in 2006 show that the Veteran had 
apparently stopped taking his anti-seizure medication and had 
had 3-4 seizures, described as having a hot flash, feeling 
disoriented and sick to his stomach, and being unable to 
speak, lasting 2-3 minutes.  The medication was resumed in 
July 2006.  In November 2006 and June 2007, VA clinic 
examiners noted that the Veteran had had no further seizures.  
A notation in May 2008 indicates that the Veteran's seizure 
disorder was "stable" with medication.  Subsequent VA 
clinic reports dated through December 2009 do not mention any 
complaints or notation of any type of seizures.  

Because of the passage of time and in light of the Veteran's 
hearing testimony in September 2006 that his seizures had 
worsened, another VA compensation examination was conducted 
in October 2009.  The Veteran reported to the examiner that 
his seizure frequency was variable, that he would have 
"several" seizures per week over a 1-2 month period, then 
would go 2-3 months without a seizure; he indicated that the 
"flurries" of seizures would occur 2-3 times per year.  The 
Veteran denied having any further tonic-clonic seizures or 
any lasting neurological sequelae of the seizures he did 
have.  

First, the Board finds that there is no evidence that the 
Veteran has ever averaged at least 1 major seizure in 4 
months during any annual period during the course of the 
appeal or anywhere near 9-10 minor seizures per week as 
contemplated by a higher 60 percent rating.  The Board 
further finds that the evidence shows that he has had only 
one major seizure, and that was in July 2004.  Therefore, the 
Board concludes that the criteria for a rating greater than 
40 percent have not been met at any time during the entire 
appeal period.  Accordingly, an initial rating greater than 
40 percent for the period prior to February 1, 2005, must be 
denied.  

With respect to a rating in excess of 20 percent for the 
period since February 1, 2005, the Board observes the October 
2009 VA examiner's notation that the Veteran reported that 
his seizure rate had increased.  However, the record does not 
show an average of more than 5 seizures a week.  The Veteran 
reported to the October 2009 examiner that his seizures occur 
in "flurries," two to three times per year with 2-3 months 
between these flurries.  However, examiners in November 2006 
and June 2007 indicated that the Veteran had had no further 
seizures, an examiner in May 2008 stated that the seizure 
disorder was "stable," and the clinic records through 
December 2009 do not mention any seizure complaints or 
notation of any type of seizures.  

In light of the affirmative statements by VA examiners 
through June 2007 that the Veteran had had no further 
seizures, and the clinic examiner's statement in 
December 2009 that the disorder was stable, the Board finds 
the seizure frequency reported by the Veteran to the October 
2009 VA examiner not to be credible.  Even if he is currently 
having very occasional minor seizures, the frequency reported 
by the Veteran is inconsistent with the examiners' notations 
which do not show an average of more than 5 minor seizures 
weekly.  Accordingly, the Board finds that the evidence from 
February 1, 2005, does not show that the Veteran has had at 
least 1 major seizure in the last 6 months; 2 seizures in the 
last year, or an average of at least 5 to 8 minor seizures 
weekly as contemplated by a rating in excess of 20 percent.  

For all the foregoing reasons, the claims for greater initial 
ratings for a seizure disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Headaches 

The VA outpatient clinic records show that the Veteran had 
been on medication for his headaches at the time he was 
evaluated for his grand mal seizure in July 2004.  At the 
time of a VA compensation examination in November 2004, the 
Veteran reported that his headaches occurred about once a 
week and lasted all day.  He indicated that they were "bad 
at times," but that he usually continued to work through 
them.  In June 2007, it was noted that the Veteran's 
headaches had increased over the previous three to four 
months; he described them as lasting all day, with 
photophobia and nausea where he has to lie down, but didn't 
state how often they would occur.  Other examiners indicated 
the headaches were worse at times when the Veteran's 
medications were revised due to problems with side effects, 
although the examiners did not specifically comment on the 
frequency or severity of the headaches.  

The Veteran reported to an October 2009 VA compensation 
examiner that his headaches occurred 3-4 times per week, with 
half of them being severe.  He indicated that the pain would 
escalate quickly and was associated with nausea, photophobia, 
and irritability.  The Veteran stated that he would take a 
prescription medication for migraines, but that the 
medication would make him too sleepy to function.  However, 
he indicated that he was usually able to continue working or 
performing his activities during a headache, even with the 
severe ones.  The Veteran also noted that he was taking 
nortriptyline at night, which seemed to reduce the frequency 
and severity of the headaches.  

The Veteran testified at his hearing in September 2006 that, 
when he would have a headache, he would have to go home, lie 
down, turn out the lights, turn off anything making noise, 
and usually put ice on his head.  The Board observes that his 
testimony appears to be contradictory to the statements he 
has given to the VA compensation examiners, both before and 
after the hearing, who both noted the Veteran's report that 
he could usually continue working through even the severe 
headaches.  No VA examiner, including clinic examiners, has 
indicated that the Veteran's headaches were so severe that he 
would have to leave work to go home and lie down.  Moreover, 
the Veteran has not submitted any evidence that the headaches 
were productive of severe economic inadaptability.  The 
Veteran testified at his hearing that he was compensated by 
his employer, even when he had to leave work because of his 
headaches.  

Nevertheless, even the VA compensation examiners indicated 
that the Veteran sometimes could not continue to work during 
his headaches.  Considering that evidence and the Veteran's 
testimony, and affording him the benefit of the doubt, the 
Board concludes that the headache disability is productive of 
prostrating attacks that occur on the average of once a 
month.  Accordingly, the criteria are met for an initial 
rating of 30 percent for the Veteran's headache disability.  

However, a rating in excess of 30 percent is not warranted. 
The evidence does not show very frequently complete 
prostrating and prolonged attacks productive of severe 
economic inadaptability as contemplated by a 50 percent 
disability rating.  In this regard, as noted previously, the 
Veteran has maintained employment throughout the course of 
the appeal.  While he reported that he had headaches while 
working, the Veteran reported that he could usually 
continuing working during his severe headaches.   
Furthermore, the clinical evidence does not describe any 
prostrating and prolonged headaches.  While the Veteran no 
doubt has frequent headaches, the records does not show that 
his headaches are of such severity to be described as 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

In reaching this decision, the Board has determined that the 
benefit-of-the doubt rule is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.
 
Extraschedular consideration

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
Veteran's average earning capacity impairment due to the 
service-connected disabilities.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the Veteran's disability level.  There is no 
evidence that the Veteran has been hospitalized for treatment 
of his seizures or headaches since his initial seizure in 
July 2004.  Neither does the record reflect marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular ratings.  See 38 C.F.R. 
§ 4.1.  He has submitted no evidence of excessive time off 
from work due to the disabilities or of concessions made by 
his employer because of them.  There simply is no evidence of 
any unusual or exceptional circumstances that would take the 
Veteran's case outside the norm so as to warrant referral to 
VA's Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

Rice Consideration

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a claim for total disability 
based on individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the 
record.  However, the Veteran has not alleged that either his 
service connected seizure disorder or his headaches render 
him unemployable.  Furthermore, the record reflects that the 
Veteran has been employed throughout the appeal.  Thus, the 
record here does not raise a TDIU claim.


ORDER

An initial evaluation greater than 40 percent for a seizure 
disorder prior to February 1, 2005, is denied.  

An initial evaluation greater than 20 percent for a seizure 
disorder beginning February 1, 2005, is denied.  

An initial 30 percent rating for headaches is allowed, 
subject to the law and regulations governing the award of 
monetary benefits.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


